Citation Nr: 1449644	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  13-06 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 27, 2005, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).  

The Veteran served on active service from April 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned initial ratings of 50 percent disabling effective from February 12, 1996 and 10 percent disabling from March 27, 2005.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board has determined that further development is required.

The Veteran's last VA psychiatric examination was performed in January 2009, almost six years ago.  As the current status of his disability is unknown, the Board accordingly finds the Veteran should be afforded a new VA examination before the appeal is adjudicated.  38 C.F.R. § 3.159(c)(4) (2014).

Also, the file contains no VA or private treatment records more recent than June 2009.  In conjunction with the remand the AOJ should request any outstanding psychiatric treatment records and associate such records with the Veteran's VA claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his psychiatric disability since June 2009.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA mental health treatment records dating since  June 2009.  If any requested records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination.  The claims folder must be made available to and reviewed by the examiner, and any indicated diagnostic studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should fully describe the symptomatology associated with the Veteran's PTSD.  
To the extent possible, the examiner should differentiate the degree of impairment associated with the service-connected PTSD from that associated with any nonservice-connected psychiatric disorder such as Alzheimer's dementia.  The examiner should provide a rationale for any opinions provided. 

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If the claim remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them       the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


